Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 1 of 10 PageID 985




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                                 Case No.: 8:13-cr-584-CEH-SPF

 JUAN JOHNNY JASSO
 ___________________________________/

                                      ORDER

       This matter comes before the Court on Defendant’s Verified First Amended

 Motion for Reduction in Sentence/Compassionate Release Pursuant to 18 U.S.C. [§]

 3582(c)(1)(A)(1) (Doc. 250). In the motion, Defendant requests compassionate release

 due to his medical condition and COVID-19 concerns. The Government filed a

 response in opposition on December 1, 2020. Doc. 256. The Court, having considered

 the motion and being fully advised in the premises, will deny without prejudice

 Defendant’s Motion for Compassionate Release.

 I.    BACKGROUND

       On September 23, 2014, Defendant, Juan Johnny Jasso pleaded guilty to

 conspiracy to possess with intent to distribute 500 grams or more of a mixture and

 substance containing a detectable amount of methamphetamine or 50 grams or more

 of actual methamphetamine, in violation of 21 U.S.C. §§ 946 and 841(b)(1)(A)(viii).

 Doc. 130. On December 18, 2014, Defendant was sentenced to 210 months’

 imprisonment and 60 months’ supervised release, in addition to other standard

 conditions and a $100 penalty. Doc. 167. Defendant, who is 39 years old, is currently
Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 2 of 10 PageID 986




 incarcerated at Coleman Low, FCI in Sumterville, Florida, and is scheduled to be

 released from prison in approximately eight years on February 26, 2029. See BOP

 Inmate Locator at https://www.bop.gov/inmateloc/.

        On October 6, 2020, Defendant filed the instant Motion for Reduction in

 Sentence/Compassionate Release Pursuant to 18 U.S.C. [§] 3582(c)(1)(A)(1),

 requesting modification of his sentence due to the COVID-19 pandemic coupled with

 his medical conditions and concerns about the Bureau of Prison’s (BOP) response to

 the pandemic at Coleman Low, FCI. Doc. 250. Defendant alleges he suffers from

 high blood pressure, sleep apnea, and clinical obesity. Id. Defendant also alleges that

 “[t]he response by the BOP to this pandemic has been lackluster and reactionary, to

 say the least.” Id.

        The Government responds saying the BOP continues to take significant

 measures to protect the health of the inmates in its charge. Doc. 256. Specifically, the

 BOP limits internal inmate movement and strongly encourages the use of face masks

 and social distancing. Id. at 4. The BOP quarantines all asymptomatic inmates for a

 period of at least 14 days, and places symptomatic inmates in isolation “until they test

 negative for COVID-19 or are cleared by medical staff[.]” Id. Additionally, the facility

 limits group gatherings “with attention to social distancing to the extent possible,” and

 monitors staff temperatures prior to entry. Id. at 4–5. All social visits have been

 suspended, along with facility tours; and those who require access, such as certain

 lawyers, volunteers, and contractors, are screened for symptoms. Id. at 5.



                                            2
Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 3 of 10 PageID 987




       In response to Defendant’s motion, the Government argues the motion should

 be denied because Defendant fails to provide an extraordinary and compelling reason

 to permit his early release from prison (Id. at 11–18) and because he has not met his

 burden of proving that he is no longer a danger to society. Id. at 18–19.

 II.   LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a

 sentence of imprisonment “constitutes a final judgment and may not be modified by a

 district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817,

 824 (2010) (internal quotations omitted). Those limited circumstances are provided

 under 18 U.S.C. § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act

 of 2018 amended section 3582(c)(1)(A) by adding a provision that allows prisoners to

 directly petition a district court for compassionate release. That provision states:

       The court may not modify a term of imprisonment once it has been imposed

 except that—

       (1) in any case—

             (A) the court, upon motion of the Director of the Bureau of Prisons,
             or upon motion of the defendant after the defendant has fully exhausted all
             administrative rights to appeal a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant's facility, whichever is earlier,
             may reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant such a
                     reduction; or
                                                3
Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 4 of 10 PageID 988




                       (ii) the defendant is at least 70 years of age, has served at
                       least 30 years in prison, pursuant to a sentence imposed
                       under section 3559(c), for the offense or offenses for which
                       the defendant is currently imprisoned, and a determination
                       has been made by the Director of the Bureau of Prisons that
                       the defendant is not a danger to the safety of any other
                       person or the community, as provided under section
                       3142(g);

                and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission; and

                (B) the court may modify an imposed term of imprisonment to the
                extent otherwise expressly permitted by statute or by Rule 35 of
                the Federal Rules of Criminal Procedure. . . .

 18 U.S.C. § 3582(c)(1) (italics reflecting amendment under First Step Act).

 Accordingly, a court may reduce a sentence upon motion of a defendant provided that:

 (1) the inmate has either exhausted his or her administrative appeal rights of the BOP’s

 failure to bring such a motion on the inmate’s behalf or has waited until 30 days after

 the applicable warden has received such a request; (2) the inmate has established

 “extraordinary and compelling reasons” for the requested sentence reduction; and (3)

 the reduction is consistent with the Sentencing Commission’s policy statement. See id.

 Courts are to consider the § 3553(a) factors, as applicable, as part of the analysis. 1 See

 §3582(c)(1)(A).


 1
   These factors include: (1) the nature and circumstances of the offense and the history and
 characteristics of the defendant; (2) the need for the sentence imposed to reflect the seriousness
 of the offense, to promote respect for the law, and to provide just punishment for the offense;
 to afford adequate deterrence to criminal conduct; to protect the public from further crimes
 of the defendant; and to provide the defendant with needed educational or vocational training,
 medical care, or other correctional treatment in the most effective manner; (3) the kinds of
 sentences available; (4) the kinds of sentence and the sentencing range established for the
                                                 4
Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 5 of 10 PageID 989




        The defendant generally bears the burden of establishing that compassionate

 release is warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)

 (providing that defendant bears the burden of establishing a reduction of sentence is

 warranted under § 3582(c) due to a retroactive guideline amendment); United States v.

 Heromin, Case No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

 2019) (citing Hamilton in the context of a § 3582(c) motion for compassionate release).

 III.   DISCUSSION

        A.     The Government does not Contest that Defendant has Satisfied the
               Administrative Exhaustion Requirement.

        On April 13, 2020, Defendant sought compassionate release through the BOP

 administrative process. His request was denied on April 20, 2020. Doc. 240 at 2. On

 April 17, 2020, prior to receiving the Warden’s denial, Defendant filed his first Motion

 Seeking Emergency Compassionate Release Under the First Step Act & the Cares Act.

 Doc. 239. On October 6, 2020, Defendant filed an amended motion. Doc. 250. The

 Government concedes Defendant has exhausted his administrative remedies,

 acknowledging more than thirty days has elapsed between the date on which the

 Defendant was denied administrative relief and the date on which he filed the instant

 motion for compassionate release. Doc. 256 at at 11. The Court agrees administrative

 exhaustion has been satisfied and will address the merits of Defendant’s claim.


 applicable category of offense committed by the applicable category of defendant as set forth
 in the guidelines; (5) any pertinent policy statement issued by the Sentencing Commission;
 (6) the need to avoid unwarranted sentence disparities among defendants with similar records
 who have been found guilty of similar conduct; and (7) the need to provide restitution to any
 victims of the offense. 18 U.S.C. § 3553(a).
                                              5
Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 6 of 10 PageID 990




       B.     Defendant fails to Demonstrate Extraordinary and Compelling
              Reasons for Compassionate Release.

       Although Defendant has exhausted his administrative remedies, because he

 fails to demonstrate extraordinary and compelling reasons supporting compassionate

 release, his motion is due to be denied. In its existing policy statement on

 compassionate release, the Sentencing Commission identifies four categories in which

 extraordinary and compelling circumstances may exist: (1) the defendant’s medical

 condition; (2) the defendant’s advanced age (at least 65 years old); (3) family

 circumstances; and (4) other reasons. U.S.S.G. §1B1.13, cmt. n. 1(A)–(D). Only the

 first and fourth factor are potentially relevant here, as Defendant is only 39 years of

 age and does not allege any extraordinary family circumstances.

       Under the first factor, a defendant’s medical condition may provide an

 extraordinary and compelling reason to support a reduction in sentence when the

 defendant is: (1) suffering from a terminal illness, i.e., a serious and advanced illness

 with an end of life trajectory; or (2) suffering from a serious physical or medical

 condition that substantially diminishes his ability to care for himself within the prison

 environment and from which he is not expected to recover. U.S.S.G. §1B1.13, cmt. n.

 1(A). Defendant alleges he suffers from high blood pressure, sleep apnea, and clinical

 obesity. Doc. 250 at 4.

       In his motion, Defendant provided medical records from April 24, 2017, which

 indicate health problems including asymptomatic elevated blood pressure, without

 hypertension. Id. at 23. The records note that Defendant “hovers between high normal


                                            6
Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 7 of 10 PageID 991




 and slightly above normal [blood pressure] parameters.” Id. The report states that the

 examiner recommended medication, but Defendant refused. Id. Additionally, the

 medical report confirms that Defendant suffers from sleep apnea, and that he responds

 well to the CPAP machine. Id. at 23. There is no record evidence that he is suffering

 from a terminal illness with an end-of-life trajectory. Although Defendant claims

 COVID-19 has delayed his ability to obtain medication for his elevated blood pressure,

 Defendant’s condition is “relatively mild” and thus, there is no indication that any

 potential delay precludes his ability to care for himself in the prison environment or

 that a potential delay will significantly change his condition. Therefore, Defendant

 fails to demonstrate an extraordinary and compelling reason under this provision.

       The fourth factor, which has been described as a catch-all provision, applies

 when, “[a]s determined by the Director of the [BOP], there exists in the defendant’s

 case an extraordinary and compelling reason other than, or in combination with, the

 reasons described in the subdivisions (A) through (C).” U.S.S.G. §1B1.13, cmt. n.

 1(D). Defendant similarly fails to demonstrate extraordinary and compelling reasons

 for a reduction in his sentence under this provision. He alleges that his increased risk

 of illness from COVID-19 due to his medical conditions constitutes an extraordinary

 and compelling reason. Doc. 250 at 4. The Court disagrees.

       The CDC provides that adults of any age with diagnosed obesity (body mass

 index [BMI] of greater than 30 kg/m2 are at increased risk of severe illness from the

 virus that causes COVID-19, and that adults with hypertension and high blood



                                            7
Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 8 of 10 PageID 992




 pressure may be at a similarly increased risk.2 The CDC does not include sleep apnea

 as a potential risk factor, but Defendant cites to a recent study to the contrary. Doc.

 250 at 4. Defendant states that his BMI is 33, which is in the lowest level of obesity.

 Id. Medical records indicate a mild and asymptomatic case of elevated blood pressure

 (for which he was given the opportunity for treatment), and well-controlled sleep

 apnea. Id. at 23. Defendant fails to provide evidence that his medical ailments are such

 that he is unable to care for himself in the prison environment or that his conditions

 are severe enough to warrant compassionate release.

        Further, general concerns about possible exposure to COVID-19 do not meet

 the criteria for an extraordinary and compelling reason under U.S.S.G. §1B1.13. See

 id; United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence of

 COVID-19 in society and the possibility that it may spread to a particular prison alone

 cannot independently justify compassionate release.”); United States v. Eberhart, No.

 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

 concerns about possible exposure to COVID-19 do not meet the criteria for

 extraordinary and compelling reasons for a reduction in sentence.”).

        Moreover, while Defendant alleges that the BOP’s procedures have been

 inadequate, the Government’s response outlines the detailed plans the BOP has

 undertaken and implemented to help sharply mitigate the risks of COVID-19



 2
  Centers for Disease Control and Prevention, People with Certain Medical Conditions (updated
 Feb. 3, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/people-with-medical-conditions.html (last accessed Feb. 6, 2021).
                                              8
Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 9 of 10 PageID 993




 transmissions in BOP institutions, including Coleman Low, FCI. Coleman Low

 currently has zero inmates and twenty-three staff members that are positive for

 COVID-19. See https://www.bop.gov/coronavirus/. Overall, 203 inmates and 11

 staff members have recovered from COVID-19. Id. While it is important to note that

 one inmate and one staff member at this BOP facility have died from COVID-19, the

 overall number of recovered inmates and staff members indicate that the BOP is

 adequately containing and mitigating the effects of any outbreaks which may have

 occurred. On this record, Defendant fails to demonstrate that his alleged medical

 conditions, coupled with the potential for exposure to COVID-19, constitute an

 extraordinary and compelling reason for release under 18 U.S.C. 3582(c)(1)(A)(1) and

 U.S.S.G. §1B1.13.

       C.      Section 3553 Factors

       Even if Defendant was able to establish an extraordinary and compelling

 reason, however, the Court must make a finding that Defendant would not be a danger

 to the safety of any person or the community. See USSG § 1B1.13(2). The amount of

 money and volume of narcotics involved in Defendant’s crime demonstrates he is a

 danger to the community. In addition, the § 3553(a) factors strongly disfavor a

 sentence reduction. Defendant has served less than a third of his 210-month sentence,

 which under the totality of the circumstances, does not adequately reflect the

 seriousness of his offense, teach Defendant respect for the law, nor promote

 deterrence.



                                          9
Case 8:13-cr-00584-CEH-SPF Document 257 Filed 02/15/21 Page 10 of 10 PageID 994




       The Court finds that even if Defendant could establish an extraordinary and

 compelling reason to support compassionate release, a reduction in his sentence would

 be contrary to the § 3553(a) factors. Accordingly, it is hereby

       ORDERED:

       Defendant’s     Verified    First   Amended      Motion     for   Reduction   in

 Sentence/Compassionate Release (Doc. 250) is DENIED.

       DONE AND ORDERED in Tampa, Florida on February 15, 2021.




 Copies to:
 Juan Johnny Jasso, pro se
 Counsel of Record




                                            10
